Citation Nr: 1020592	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disability.

2.	Whether new and material evidence has been received to 
reopen and grant a claim of entitlement to service 
connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1996 to January 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) Decatur, Georgia, 
Regional Office (RO), and was subsequently transferred to the 
Atlanta, Georgia RO.

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at the VA central office in Washington, 
D.C. in April 2010.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The request to reopen being granted herein, the issue of 
entitlement to service connection for narcolepsy is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	In April 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of his desire to withdraw the appeal pertaining 
to the evaluation of his claim for service connection of 
right shoulder disability.

2.	A claim of service connection for narcolepsy was 
previously denied by the RO in August 1999.

3.	Evidence received since August 1999 relates to 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim 
for service connection for narcolepsy.


CONCLUSION OF LAW

1.	The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met on the issue of service connection 
for a right shoulder disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.	The August 1999 decision denying service connection for 
narcolepsy is final.  38 U.S.C.A. § 7105 (West 2002).

3.	New and material evidence sufficient to reopen the claim 
of service connection for narcolepsy has been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

In July 2006 and May 2007, the agency of original 
jurisdiction (AOJ) provided the notices required by 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2009), 
and Kent.

Furthermore, the letters provided the Veteran with notices of 
effective date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice post-dated the initial adjudication of 
this claim on appeal, the claim was subsequently 
readjudicated, and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining in-service records, private treatment records, and 
VA treatment records.  The duty to assist applies to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has interpreted this to mean that VA is not required to 
provide examination or opinions to a claimant who attempts to 
reopen a finally adjudicated claim until new and material 
evidence has been submitted.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. 
Cir. 2003).






Service Connection

Withdrawal of Appeal for Entitlement of Service Connection 
for a Right Shoulder Disability

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2009).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At the hearing before the Board in May 2009, prior to the 
promulgation of a decision in the appeal, the Veteran stated 
on the record at the hearing before the Board that he 
intended to withdraw the appeal of the claim of increased 
rating of service connection for a right shoulder disability.  
Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in 
this matter. Accordingly, the appeal is dismissed.

New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for chronic disorders, such as 
epilepsies, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

An August 1999 Board decision denying service connection for 
narcolepsy is final based on the evidence then of record.  38 
U.S.C.A. § 7104(c) (West 2002); 38§ C.F.R. §§ 20.1100 (2009).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The August 1999 Board decision denied the claim of service 
connection for narcolepsy because the evidence did not show 
that there was a relationship by causation or aggravation 
between service and Veteran's narcolepsy.  See Board 
decision, dated August 1999.

Evidence received subsequent to the August 1999 decision 
includes the Veteran's testimony from an April 2010 Board 
hearing where he stated his condition as worsened after 
leaving service.  Although his sleeping disorder was noted in 
a August 1998 medical evaluation, the Veteran's 
representative argued there was no opinion for the 
conclusion.  However, it is also noted that the Veteran's 
diagnosis of narcolepsy was described as "service 
aggravated" in the line of duty.

The representative further argued that the Veteran's mother 
submitted a lay statement that she first noticed a more 
serious problem when the Veteran was falling asleep while 
driving a motor vehicle.  She stated he would fall asleep 
while "talking to him, watching television or on the 
phone."  The Veteran's mother acknowledged that the 
Veteran's condition was previously not as serious but now it 
was "not funny anymore."   

This evidence is new and material, in that it was previously 
not considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim, namely the aggravation of the narcolepsy during 
service. Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim for 
narcolepsy is reopened and, to that extent only, the appeal 
is granted.


REMAND

Given the new and material evidence submitted by the Veteran, 
the Board finds that more development is needed to 
readjudicate this claim.

The Board concedes that narcolepsy preexisted the Veteran's 
entrance into active service.  The ultimate question is 
whether the Veteran's pre-service narcolepsy was aggravated 
by service.  If a disability is found to have preexisted 
service, then service connection may be predicated only upon 
a finding of aggravation during service.  See Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995)

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2000).  The Court has held that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease does not constitute 
aggravation; rather, aggravation occurs when the underlying 
condition has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Furthermore, a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

The Veteran's in-service treatment records includes an August 
1998 Medical Board examination as it was determined the 
Veteran does not meet retention standards due to his sleep 
disorder.   

As stated above, the Veteran testified his condition was 
aggravated during service and has worsened over the years 
since separation.  The Medical Evaluation Board's 
determination in August 1998 stated that the Veteran's 
narcolepsy was service aggravated and that there was marked 
interference with his military duties.  The Veteran reported 
that prior to entering the military he experienced daytime 
sleepiness but was able to function well.  In the military he 
developed "daytime hypersomnolence that is described as 
episodes of an overwhelming urge to sleep and involuntarily 
he often falls asleep." 

The Veteran has submitted several lay statements from those 
who know him personally, stating that his sleep disorder is 
severe and has become worse over the years.

In assessing medical evidence, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
Therefore, the Board finds that a VA examination and opinion 
are necessary.

As such, while there is an additional delay in readjudcation 
of this claim, the Board finds that additional development is 
necessary before a decision can be rendered with respect to 
the Veteran's claim for entitlement to service connection for 
narcolepsy.  Specifically, the Veteran should be provided a 
VA examination to so an opinion can be obtained as to whether 
the Veteran's diagnosed narcolepsy was aggravated 
(permanently worsened) during service.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his currently diagnosed 
narcolepsy.  The VA examiner should 
provide an opinion as to whether it is at 
least as likely as not that that the 
current narcolepsy was aggravated 
(permanently worsened) during service.  
The VA examiner is asked to specifically 
address the August 1998 Medical Evaluation 
Board consultation.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

2.	Thereafter, the AMC should re- adjudicate 
the Veteran's claim. If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


